Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 1 of 42 PageID #: 743



 Brett E. Lewis (BL-6812)
 brett@iLawco.com
 Justin Mercer (JM-4514)
 justin@iLawco.com
 LEWIS & LIN, LLC
 81 Prospect Street, Suite 8001
 Brooklyn, NY 11201
 Tel: (718) 243-9323
 Fax: (718) 243-9326
 Counsel for Defendants

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



  ABH NATURE’S PRODUCTS, INC. and
  ABH PHARMA, INC.,                                Case No. 2:19-cv-05637-LDH-RLM

                        Plaintiffs,
                                                   ANSWER AND
  v.                                               COUNTERCLAIMS

  SUPPLEMENT MANUFACTURING
  PARTNER, INC. d/b/a/ SMP NUTRA,
  FUTURE PACK FULFILLMENT, INC.,
  JOSEPH IMPERIO, alias FRANK CANTONE,
  STEVEN MILANO, WILLIAM
  CARTWRIGHT and JOHN DOES NOS. 1-10,

                        Defendants.


  SUPPLEMENT MANUFACTURING
  PARTNER, INC. d/b/a/ SMP NUTRA, and
  JOSEPH IMPERIO, alias FRANK CANTONE,
                          Counterclaimants,
  v.

  JAHIRUL ISLAM, and ABH NATURE’S
  PRODUCTS, INC.,
                          Counterdefendants.




                                               i
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 2 of 42 PageID #: 744




 Defendants Supplement Manufacturing Partner, Inc. d/b/a/ SMP Nutra (“SMP”), Future Pack

 Fulfillment, Inc. (“Future Pack”), Joseph Imperio a/k/a Frank Cantone (“Imperio”), Steven

 Milano (“Milano”), and William Cartwright (“Cartwright”), through their undersigned counsel,

 Lewis & Lin LLC, hereby answer the Complaint of Plaintiffs ABH Nature’s Products, Inc.

 (“Nature”) and ABH Pharma, Inc. (“Pharma”) (collectively, “Plaintiffs”):


        1.      Admit the Complaint purports to be an action for the causes so enumerated in

 Paragraph 1. Admit Nature manufactures nutraceuticals and health supplements for sale to

 customers throughout the United States and abroad. Admit Pharma used to market, sell and

 distribute the products to such customers. Except as admitted, deny the allegations set forth in

 Paragraph 1 of the Complaint.

        2.      Deny the allegations set forth in Paragraph 2 of the Complaint.

        3.      Deny the allegations set forth in Paragraph 3 of the Complaint.

        4.      Deny the allegations set forth in Paragraph 4 of the Complaint.

        5.      Admit that Nature sent a letter dated August 16, 2019. To the extent the

 allegations of Paragraph 5 seek to paraphrase the contents of a written document, the document

 speaks for itself and deny allegations to the extent they are inconsistent with that document.

        6.      Admit that Plaintiffs purport to seek the damages and redresses enumerated in

 Paragraph 6. Except as expressly admitted, deny the allegations set forth in Paragraph 6 of the

 Complaint.

                                    JURISDICTION AND VENUE

        7.      Paragraph 7 contains legal conclusions to which no response is required; to the

 extent it is required, deny the allegations set forth in Paragraph 7.



                                                   ii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 3 of 42 PageID #: 745



        8.      Paragraph 8 contains legal conclusions to which no response is required; to the

 extent it is required, deny the allegations set forth in Paragraph 8 of the Complaint.

        9.      Deny the allegations set forth in Paragraph 9 of the Complaint

                       ALLEGATIONS COMMON TO PLAINTIFF’S CLAIMS

        10.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 10 of the Complaint.

        11.     Admitted.

        12.     Admitted.

        13.     Admitted.

        14.     Admitted that Joseph Imperio is a resident of the State of New York. Except as

 admitted, Defendants deny the allegations set forth in paragraph 14 of the Complaint.

        15.     Admitted.

        16.     Admitted.

        17.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 17 of the Complaint.

        18.     Deny the allegations set forth in Paragraph 18 of the Complaint.

        19.     Deny the allegations set forth in Paragraph 19 of the Complaint.

        20.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 20 of the Complaint.

        21.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 21 of the Complaint.

        22.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 22 of the Complaint.




                                                  iii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 4 of 42 PageID #: 746



         23.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 23 of the Complaint.

         24.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 24 of the Complaint.

         25.     Admitted.

         26.     Admitted.

         27.     Deny the allegations set forth in Paragraph 27 of the Complaint.

         28.     Admitted.

         29.     Admitted.

         30.     Deny the allegations set forth in Paragraph 30 of the Complaint.

         31.     Admitted.

         32.     Deny the allegations set forth in Paragraph 32 of the Complaint.

         33.     Deny the allegations set forth in Paragraph 33 of the Complaint.

         34.     Deny the allegations set forth in Paragraph 34 of the Complaint.

         35.     Deny the allegations set forth in Paragraph 35 of the Complaint.

         36.     Deny the allegations set forth in Paragraph 36 of the Complaint.

         37.     Deny the allegations set forth in Paragraph 37 of the Complaint.

         38.     Deny the allegations set forth in Paragraph 38 of the Complaint.

         39.     Deny the allegations set forth in Paragraph 39 of the Complaint.

         40.     Deny the allegations set forth in Paragraph 40 of the Complaint, except to

 affirmatively state that Nature could not keep up with the orders generated by Imperio and

 Pharma, and that Nature’s production delays caused numerous customer complaints and resulted

 in millions of dollars in orders to go unfilled.




                                                    iv
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 5 of 42 PageID #: 747



        41.     Deny the allegations set forth in Paragraph 41 of the Complaint.

        42.     Deny the allegations set forth in Paragraph 42 of the Complaint.

        43.     Deny the allegations set forth in Paragraph 43 of the Complaint.

        44.     Deny the allegations set forth in Paragraph 44 of the Complaint.

        45.     Deny the allegations set forth in Paragraph 45 of the Complaint.

        46.     Deny the allegations set forth in Paragraph 46 of the Complaint.

        47.     Deny the allegations set forth in Paragraph 47 of the Complaint.

        48.     Deny the allegations set forth in Paragraph 48 of the Complaint.

        49.     Deny the allegations set forth in Paragraph 49 of the Complaint.

        50.     Deny the allegations set forth in Paragraph 50 of the Complaint.

        51.     Deny the allegations set forth in Paragraph 51 of the Complaint.

        52.     Deny the allegations set forth in Paragraph 52 of the Complaint.

        53.     Deny the allegations set forth in Paragraph 53 of the Complaint.

        54.     Deny the allegations set forth in Paragraph 54 of the Complaint.

        55.     Deny the allegations set forth in Paragraph 55 of the Complaint, except admit the

 existence of the draft Consent Decree.

        56.     Deny the allegations set forth in Paragraph 56 of the Complaint.

        57.     Deny the allegations set forth in Paragraph 57 of the Complaint.

        58.     Admit that Defendant Imperio wrote the email to Wellness Creations. Except as

 admitted, deny the allegations set forth in Paragraph 58 of the Complaint.

        59.     Deny the allegations set forth in Paragraph 59 of the Complaint.

        60.     Deny the allegations set forth in Paragraph 60 of the Complaint.

        61.     Deny the allegations set forth in Paragraph 61 of the Complaint.




                                                 v
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 6 of 42 PageID #: 748



        62.     Deny the allegations set forth in Paragraph 62 of the Complaint.

        63.     Deny the allegations set forth in Paragraph 63 of the Complaint.

        64.     Deny the allegations set forth in Paragraph 64 of the Complaint.

        65.     Deny the allegations set forth in Paragraph 65 of the Complaint.

        66.     Deny the allegations set forth in Paragraph 66 of the Complaint.

        67.     Deny the allegations set forth in Paragraph 67 of the Complaint.

        68.     Deny the allegations set forth in Paragraph 68 of the Complaint.

        69.     Deny the allegations set forth in Paragraph 69 of the Complaint.

        70.     Deny the allegations set forth in Paragraph 70 of the Complaint.

        71.     Deny the allegations set forth in Paragraph 71 of the Complaint.

        72.     Admitted.

        73.     Admitted.

        74.     Admitted.

        75.     Admitted.

        76.     Deny the allegations set forth in Paragraph 76 of the Complaint.

        77.     Deny the allegations set forth in Paragraph 77 of the Complaint.

        78.     Deny the allegations set forth in Paragraph 78 of the Complaint.

        79.     Deny the allegations set forth in Paragraph 79 of the Complaint.

        80.     Deny the allegations set forth in Paragraph 80 of the Complaint.

        81.     Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in Paragraph 81 of the Complaint.

        82.     Deny the allegations set forth in Paragraph 82 of the Complaint.

        83.     Deny the allegations set forth in Paragraph 83 of the Complaint.




                                                 vi
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 7 of 42 PageID #: 749



        84.     Deny the allegations set forth in Paragraph 84 of the Complaint.

        85.     Deny the allegations set forth in Paragraph 85 of the Complaint.

        86.     Deny the allegations set forth in Paragraph 86 of the Complaint.

        87.     Deny the allegations set forth in Paragraph 87 of the Complaint.

        88.     Deny the allegations set forth in Paragraph 88 of the Complaint.

        89.     Deny the allegations set forth in Paragraph 89 of the Complaint.

        90.     Deny the allegations set forth in Paragraph 90 of the Complaint.

        91.     Deny the allegations set forth in Paragraph 91 of the Complaint.

        92.     Deny the allegations set forth in Paragraph 92 of the Complaint.

        93.     Deny the allegations set forth in Paragraph 93 of the Complaint.

        94.     Deny the allegations set forth in Paragraph 94 of the Complaint.

        95.     Deny the allegations set forth in Paragraph 95 of the Complaint.

        96.     Deny the allegations set forth in Paragraph 96 of the Complaint.

        97.     Deny the allegations set forth in Paragraph 97 of the Complaint.

        98.     Deny the allegations set forth in Paragraph 98 of the Complaint.

        99.     Deny the allegations set forth in Paragraph 99 of the Complaint.

        100.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegation set forth in Paragraph 100 of the Complaint.

       101.     Deny the allegations set forth in Paragraph 101 of the Complaint.

       102.     Deny the allegations set forth in Paragraph 102 of the Complaint.

       103.     Deny the allegations set forth in Paragraph 103 of the Complaint.




                                                vii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 8 of 42 PageID #: 750



        104.      To the extent that Paragraph 104 seeks to paraphrase the contents of the Letter

       dated August 16, 2019, the Letter speaks for itself and Defendant denies the allegations to

       the extent that they are inconsistent with the document.

        105.      Deny the allegations set forth in Paragraph 105 of the Complaint.

        106.      Deny the allegations set forth in Paragraph 106 of the Complaint.

                                               COUNT 1
               (False Designation of Origin, False Advertising, and Unfair Competition)

         107.     Restate and incorporate by reference the responses contained in all preceding

 paragraphs as if set forth here in full.

         108.     Deny the allegations set forth in Paragraph 108 of the Complaint.

         109.     Deny the allegations set forth in Paragraph 109 of the Complaint.

         110.     Deny the allegations set forth in Paragraph 110 of the Complaint.

         111.     Deny the allegations set forth in Paragraph 111 of the Complaint.

         112.     Deny the allegations set forth in Paragraph 112 of the Complaint.

         113.     Deny the allegations set forth in Paragraph 113 of the Complaint.

         114.     Deny the allegations set forth in Paragraph 114 of the Complaint.

         115.     Deny the allegations set forth in Paragraph 115 of the Complaint.

                                           COUNT II
                                Common Law Trademark Infringement

         116.     Restate and incorporate by reference the responses contained in all preceding

 paragraphs as if set forth here in full.

         117.     Deny the allegations set forth in Paragraph 117 of the Complaint.

         118.     Deny the allegations set forth in Paragraph 118 of the Complaint.

         119.     Deny the allegations set forth in Paragraph 119 of the Complaint.




                                                  viii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 9 of 42 PageID #: 751



         120.    Deny the allegations set forth in Paragraph 120 of the Complaint.

         121.    Deny the allegations set forth in Paragraph 121 of the Complaint.

         122.    Deny the allegations set forth in Paragraph 122 of the Complaint.

         123.    Deny the allegations set forth in Paragraph 123 of the Complaint.

                                           COUNT III
                                   Common Law Unfair Competition

         124.    Restate and incorporate by reference the responses contained in all preceding

 paragraphs as if set forth here in full.

         125.    Deny the allegations set forth in Paragraph 125 of the Complaint.

         126.    Deny the allegations set forth in Paragraph 126 of the Complaint.

         127.    Deny the allegations set forth in Paragraph 127 of the Complaint.

         128.    Deny the allegations set forth in Paragraph 128 of the Complaint.

         129.    Deny the allegations set forth in Paragraph 129 of the Complaint.

         130.    Deny the allegations set forth in Paragraph 130 of the Complaint.

                                                 COUNT IV
                                            Declaratory Judgment

         131.    Restate and incorporate by reference the responses contained in all preceding

 paragraphs as if set forth here in full.

         132.    Deny the allegations set forth in Paragraph 132 of the Complaint.

         133.    Deny the allegations set forth in Paragraph 133 of the Complaint.

         134.    Deny the allegations set forth in Paragraph 134 of the Complaint.

                                         COUNT V
         Breach of Fiduciary Duty and Implied Covenant of Good Faith and Fair Dealing

         135.    Restate and incorporate by reference the responses contained in all preceding

 paragraphs as if set forth here in full.



                                                   ix
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 10 of 42 PageID #: 752



          136.    Deny the allegations set forth in Paragraph 136 of the Complaint.

          137.    Deny the allegations set forth in Paragraph 137 of the Complaint.

          138.    Deny the allegations set forth in Paragraph 138 of the Complaint.

          139.    Deny the allegations set forth in Paragraph 139 of the Complaint.

                                                COUNT VI
                                             Unjust Enrichment

          140.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          141.    Deny the allegations set forth in Paragraph 141 of the Complaint.

          142.    Deny the allegations set forth in Paragraph 142 of the Complaint.

                                               COUNT VII
                                           Constructive Trust
          143.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          144.    Deny the allegations set forth in Paragraph 144 of the Complaint.

          145.    Deny the allegations set forth in Paragraph 145 of the Complaint.

          146.    Deny the allegations set forth in Paragraph 146 of the Complaint.

          147.    Deny the allegations set forth in Paragraph 147 of the Complaint.

                                              COUNT VIII
                                         Breach of Duty of Loyalty

          148.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          149.    Deny the allegations set forth in Paragraph 149 of the Complaint.

          150.    Deny the allegations set forth in Paragraph 150 of the Complaint.

          151.    Deny the allegations set forth in Paragraph 151 of the Complaint.




                                                   x
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 11 of 42 PageID #: 753



          152.    Deny the allegations set forth in Paragraph 152 of the Complaint.

                                                 COUNT IX
                                         Violation BCL Section 720

          153.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          154.    Deny the allegations set forth in Paragraph 154 of the Complaint.

          155.    Deny the allegations set forth in Paragraph 155 of the Complaint.

          156.    Deny the allegations set forth in Paragraph 156 of the Complaint.

          157.    Deny the allegations set forth in Paragraph 157 of the Complaint.

                                                COUNT X
                                      Defamation and Trade Libel
          158.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          159.    Deny the allegations set forth in Paragraph 159 of the Complaint.

          160.    Deny the allegations set forth in Paragraph 160 of the Complaint.

          161.    Deny the allegations set forth in Paragraph 161 of the Complaint.

          162.    Deny the allegations set forth in Paragraph 162 of the Complaint.

          163.    Deny the allegations set forth in Paragraph 163 of the Complaint.

          164.    Deny the allegations set forth in Paragraph 164 of the Complaint.

          165.    Deny the allegations set forth in Paragraph 165 of the Complaint.

          166.    Deny the allegations set forth in Paragraph 166 of the Complaint.

                                            COUNT XI
       (Tortious Interference with Contract, Existing and Prospective Business Relationships

          167.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.




                                                   xi
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 12 of 42 PageID #: 754



          168.    Deny the allegations set forth in Paragraph 168 of the Complaint.

          169.    Deny the allegations set forth in Paragraph 169 of the Complaint.

          170.    Deny the allegations set forth in Paragraph 170 of the Complaint.

          171.    Deny the allegations set forth in Paragraph 171 of the Complaint.

          172.    Deny the allegations set forth in Paragraph 172 of the Complaint.

          173.    Deny the allegations set forth in Paragraph 173 of the Complaint.

                                               COUNT XII
                          Violation of Section 349 of the General Business Law

          174.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          175.    Deny the allegations set forth in Paragraph 175 of the Complaint.

          176.    Deny the allegations set forth in Paragraph 176 of the Complaint.

          177.    Deny the allegations set forth in Paragraph 177 of the Complaint.

          178.    Deny the allegations set forth in Paragraph 178 of the Complaint.

          179.    Deny the allegations set forth in Paragraph 179 of the Complaint.

          180.    Deny the allegations set forth in Paragraph 180 of the Complaint.

          181.    Deny the allegations set forth in Paragraph 181 of the Complaint.

          182.    Deny the allegations set forth in Paragraph 182 of the Complaint.

                                              COUNT XIII
                                               Conversion

          183.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          184.    Deny the allegations set forth in Paragraph 184 of the Complaint.

          185.    Deny the allegations set forth in Paragraph 185 of the Complaint.




                                                  xii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 13 of 42 PageID #: 755



          186.    Deny the allegations set forth in Paragraph 186 of the Complaint.

                                               COUNT XIV
                                             Breach of Contract

          187.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          188.    Deny the allegations set forth in Paragraph 188 of the Complaint.

          189.    Deny the allegations set forth in Paragraph 189 of the Complaint.

          190.    Deny the allegations set forth in Paragraph 190 of the Complaint.

          191.    Deny the allegations set forth in Paragraph 191 of the Complaint.

          192.    Deny the allegations set forth in Paragraph 192 of the Complaint.

          193.    Deny the allegations set forth in Paragraph 193 of the Complaint.

          194.    Deny the allegations set forth in Paragraph 194 of the Complaint.

                                            COUNT XV
                      Violation of the Federal Computer Fraud and Abuse Act

          195.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          196.    Deny the allegations set forth in Paragraph 196 of the Complaint.

          197.    Deny the allegations set forth in Paragraph 197 of the Complaint.

          198.    Deny the allegations set forth in Paragraph 198 of the Complaint.

          199.    Deny the allegations set forth in Paragraph 199 of the Complaint.

          200.    Deny the allegations set forth in Paragraph 200 of the Complaint.

          201.    Deny the allegations set forth in Paragraph 201 of the Complaint.

          202.    Deny the allegations set forth in Paragraph 202 of the Complaint.

          203.    Deny the allegations set forth in Paragraph 203 of the Complaint.




                                                  xiii
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 14 of 42 PageID #: 756



                                               COUNT XVI
                                             Injunctive Relief

          204.    Restate and incorporate by reference the responses contained in all preceding

  paragraphs as if set forth here in full.

          205.    Deny the allegations set forth in Paragraph 205 of the Complaint.

          206.    Deny the allegations set forth in Paragraph 206 of the Complaint.

          207.    Deny the allegations set forth in Paragraph 207 of the Complaint.

          208.    Deny the allegations set forth in Paragraph 208 of the Complaint.

          209.    Deny the allegations set forth in Paragraph 209 of the Complaint.

          210.    Deny the allegations set forth in Paragraph 210 of the Complaint.


                                     AFFIRMATIVE DEFENSES

          1.      Plaintiffs’ Complaint fails to state a claim on which relief may be granted.

          2.      Plaintiffs’ claims are barred by Laches. Plaintiffs waited more than three years in

  some cases to assert a cause of action.

          3.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

  Plaintiffs engaged in a fraudulent scheme to steal Mr. Imperio’s shares in Pharma, and

  knowingly and intentionally operated a business in violation of multiple FDA regulations.

          4.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of acquiescence,

  waiver, release, consent, ratification, estoppel, and excuse. Plaintiffs acquiesced and consented

  in Defendants operating a competing business.

          5.      Plaintiffs’ claims are barred because of a lack of capacity sue. Disputes exist over

  the ownership of Pharma.




                                                   xiv
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 15 of 42 PageID #: 757



         6.      Plaintiffs’ claims are barred, in whole or in part, by a lack of standing to sue.

  Islam failed to serve a demand to sue on the board of Pharma. Additionally, neither Pharma nor

  Nature is listed as a party to the non-compete agreements.

         7.      Plaintiffs’ damages, if any, were caused in whole or in part by Plaintiff’s own

  acts, omissions, and/or negligent conduct. Plaintiffs engaged in a bad faith scheme to steal Mr.

  Imperio’s ownership interests in Pharma and Pharma’s assets. Any damages suffered by

  Plaintiffs resulted directly from their own wrongful conduct.

         8.      To the extent that Plaintiffs suffered any damages, Plaintiffs failed to mitigate

  such damages. Plaintiffs could have, at any time, returned Mr. Imperio’s shares to him, and

  honored their agreements. Similarly, Plaintiffs had six months to comply with the terms of the

  FDA’s proposed Consent Decree before they were ultimately shut down.

         9.      Plaintiffs Islam and Nature played no role in sales, marketing, or developing

  customers or customer lists. Mr. Imperio was exclusively responsible for the sales and

  marketing associated with Pharma, and neither Nature nor Mr. Islam had any role in such

  marketing or customer relationships. Most, if not all of the customers who may have been

  associated with Pharma were easily and readily accessible in the public domain or by attending

  trade shows.

         10.     Plaintiffs are under a Consent Decree permanently enjoining them from, inter

  alia, manufacturing, selling, packaging nutraceutical products, and requiring Plaintiffs to recall

  all products sold since January 1, 2013. As such, Plaintiffs cannot claim damages resulting from

  lost sales, competition, alleged harm to reputation, trademarks, or otherwise.

         11.     Plaintiffs have laid off substantially all of their employees and have ceased to do

  business. Accordingly, Plaintiffs cannot enforce the non-compete agreements, claim tortious




                                                   xv
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 16 of 42 PageID #: 758



  interference with existing or prospective contractual relations, or otherwise assert claims for

  unfair competition or business injury.

         12.     Plaintiffs’ defamation claims fail, as Plaintiffs have signed a Consent Decree

  acknowledging that Nature’s products were adulterated, misbranded, mislabeled, and

  unapproved new drugs, and have been permanently enjoined by the FDA from, inter alia,

  manufacturing, selling, packaging nutraceutical products.

         13.     Defendants raise each and every defense available to them under the applicable

  laws of the State of New York. Defendants reserve the right to raise additional defenses.




                                                  xvi
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 17 of 42 PageID #: 759



                                         COUNTERCLAIMS

          1.       In 2016, Nature was a failing company, with $3 million in debt and $4 million in

  annual sales.

          2.       Nature had very little sales or marketing capacity in-house, and relied almost

  entirely on third party companies to generate sales for its products.

          3.       Prior to 2016, Nature depended mostly on Makers Nutrition, LLC (“Maker’s”) to

  deliver it customers for its nutraceutical products.

          4.       This approach had led Nature to the brink of insolvency, when Maker’s ceased

  referring it sales leads.

          5.       Mr. Imperio was a Partner and Sales Controller at Makers. Jahirul Islam (“Islam”),

  the owner of Nature, solicited Mr. Imperio to form a sales and marketing company to sell Nature’s

  products.

          6.       In or around March 2016, Mr. Imperio and Islam entered into a written agreement,

  whereby Mr. Imperio became a 50% shareholder of Pharma, along with Islam.

          7.       At all relevant times, Mr. Imperio was the President of Pharma. Although he ceased

  working at Pharma on July 23, 2019, he was never formally relieved of his title.

          8.       Mr. Imperio also entered into a profit-sharing agreement with Nature, whereby Mr.

  Imperio was entitled to payment of an additional 30% of the profits of Nature (the “Letter of

  Understanding”). Mr. Imperio never received any payments of Nature’s profits under the Letter

  of Understanding.

          9.       Pharma and Nature entered in a master supply and purchasing agreement, whereby

  Pharma sold various nutraceutical products sourced from and/or manufactured by Nature directly

  to businesses.



                                                    1
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 18 of 42 PageID #: 760



          10.    As a result of Mr. Imperio’s sales and marketing efforts through Pharma, including

  the selection and creation of various domain names and social media assets that he and his

  employees registered, themselves, Nature’s sales grew from $4 Million in 2015 to $22 million in

  2018.

          11.    Indeed, in public court filings in an unrelated case, Pharma and Mr. Islam, both

  acknowledged (a) Mr. Imperio’s role as president of Pharma, (b) that Mr. Imperio was exclusively

  responsible for the sales and marketing associated with Pharma, and that neither Nature nor Mr.

  Islam had any role in such marketing or customer relationships, and (c) importantly, that most, if

  not all of the customers who may have been associated with Pharma were easily and readily

  accessible in the public domain or by attending trade shows (which Mr. Imperio did).

          12.    Specifically, Mr. Islam alleged, in relevant part, as follows:

                 3.       Pharma was incorporated on March 11, 2016. It is a
                 distributor of vitamin supplements and nutraceuticals, and custom
                 fills orders based on customers’ specifications. It also labels, ships
                 and fills orders placed oy brokers. Frank Cantone is President of
                 ABH Pharma, and is primarily responsible for sales and
                 marketing. My primary function is to oversee the
                 manufacturing process. I also oversee and supervise the shipping
                 and delivery functions of the business. Presently, I am unaware of
                 most of Pharma’s customers, as I am not involved in finding
                 them or maintaining the relationships with them.

                 4.       I also own ABH Nature, Inc., (hereinafter "Nature") which
                 has been in business for nearly twenty two (22) years, since 1995,
                 manufacturing vitamin supplements and nutraceuticals. Nature is a
                 full service, large scale operation, complete with its own testing
                 facilities, laboratory, and production area. Nature had always also
                 maintained a small sales force.

                 5.     *       *    * While Nature maintained a small sales
                 force, it hired Makers and other companies to also find its
                 customers.

                                           *       *       *



                                                   2
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 19 of 42 PageID #: 761



                 9.      By approximately April, 2016, Nature had almost ceased
                 receiving business referrals from Makers. The business Nature did
                 receive from Makers was given through ABH Pharma, specifically
                 through Frank Cantone.
                                           *       *     *

                 16.     I am not aware of the names of all the companies with
                 whom Pharma currently does business, as I am not involved in
                 the sales aspect of the [business].
                 (emphasis added)

         13.     In or around early 2018, Mr. Islam made various representations to Mr. Imperio

  regarding the need for him to temporarily transfer his 50% interest in nominal Plaintiff Pharma, so

  that Mr. Islam and Nature could apply for and/or secure a bank loan.

         14.     Mr. Islam told Mr. Imperio that, unless he could claim sole ownership of Pharma,

  the loan to Nature would not be granted.

         15.     Upon information and belief, Nature had insufficient assets to obtain the loan on its

  own.

         16.     Thereafter, Nature and its representative, Mr. Islam, made various representations

  to Mr. Imperio, to induce Mr. Imperio to contribute his shares to Nature without financial

  remuneration, including a second written agreement (“Second Agreement”), whereby Mr. Islam

  was to return Mr. Imperio’s shares and 50% interest in Pharma in October 2018, at or around the

  same value.

         17.     On July 19, 2018, Mr. Imperio signed an agreement purporting to convey 50 shares

  of his stock in Pharma to Islam (the “Agreement”).

         18.     Mr. Imperio simultaneously signed the Second Agreement, pursuant to which those

  shares were to be returned. Mr. Islam countersigned the agreements.




                                                   3
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 20 of 42 PageID #: 762



         19.       Upon its execution, Steven Gaskowitz, the CFO of Nature (“Gaskowitz”), took

  possession of the original of the Second Agreement, claiming that no one could possess a copy for

  bank purposes.

         20.       On September 4, 2019, during a recorded conversation outside of the offices of

  Nature, Mr. Islam acknowledged the existence of the Second Agreement, but stated that it “would

  not help” Mr. Imperio.

         21.       Defendants fear that the Second Agreement has now been shredded.               Upon

  information and belief, on or about Friday, November 8, 2019, Islam directed one of his employees

  to shred incriminating corporate documents. The employee spent the entire day shredding

  documents, and then was fired.

         22.       Indeed, in addition to the above, Mr. Imperio owned 100 shares of Pharma. The

  Agreement only purported to transfer 50 shares. He never relinquished all of his interest in Pharma

  at any time, and, in any event, he never intended the transfer of any shares to be permanent.

         23.       Tellingly, the prescribed price for Mr. Imperio transferring 25% (or 50% as

  Plaintiffs argue) of the ownership interest in a company with annual sales of $22 million (in 2018),

  was fifty dollars – which Islam never paid.

         24.       Islam now claims, after the fact and without any proof, that on or about July 19,

  2018, he traded his 50% interest in Future Pack Fulfillment, Inc. (“Future Pack”) to Mr. Imperio,

  in exchange for Mr. Imperio’s shares in Pharma. Nowhere in the Agreement is that purported

  arrangement documented, nor is it reduced anywhere else to writing.

         25.       In reality, Islam conveyed his shares in FuturePack to Mr. Imperio in January 2019,

  to hide his ownership interest from the FDA, after misrepresenting to the FDA in late 2018 that he

  did not hold an ownership interest in Future Pack.



                                                    4
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 21 of 42 PageID #: 763



         26.    Islam did not want the FDA to know that he owned 50% of FuturePack, as

  FuturePack was the signatory on a lease for the warehouse currently occupied by SMP Nutra. At

  the time, Nature was using the warehouse, in part, to hide certain misbranded, adulterated and

  unapproved new drugs from FDA inspection.

         27.    Nature now denies the existence of the Second Agreement, claiming that the stock

  transfer was permanent, not temporary.

         28.    The Agreement was supposed to be reversed by the Second Agreement after Islam

  obtained a loan for Nature, but Islam cheated and defrauded his business partner, Mr. Imperio, by

  denying the existence of the Second Agreement, and claiming that the stock transfer under the

  Agreement was permanent.

         29.    Islam stole Mr. Imperio’s shares, seized Pharma’s assets, and froze him out of

  Pharma.

         30.    While in possession of Mr. Imperio’s shares, Gaskowitz, Islam, and Sahina Islam

  took control of Pharma’s bank accounts and looted them. Islam used corporate funds to defray his

  own and his family members’ personal expenses, and hired family members as “no-show”

  employees.

         31.    For example, Islam misappropriated $450,000 worth of Pharma’s inventory, and

  spent roughly $50,000 of Pharma’s money on nutraceutical materials for Nature.

         32.    Upon information and belief, Islam spent hundreds of thousands to millions of

  dollars of Pharma’s money on IKEA shopping sprees, machinery purchases for Nature, no-show

  job payments, a Lamborghini for his son, Bejoy, unauthorized payments to his daughter, Sahina,

  who was not a Pharma employee, and appliances and kitchen cabinets for his home, among other

  unapproved expenditures.



                                                 5
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 22 of 42 PageID #: 764



         33.        Islam also shorted Mr. Imperio close to $125,000 in compensation, and stuck him

  with an IRS tax bill for unpaid corporate taxes in 2017 and 2018 in the amount of $166,000, plus

  interest and penalties, which Pharma was supposed to pay.

         34.        Upon information and belief, Islam diverted at least $400,000 from Pharma to pay

  Nature’s bills.

         35.        Upon information and belief, Islam also misappropriated Pharma funds to pay for

  his home mortgage, the mortgage on Nature’s office building, Nature’s payroll, and his Porsche.

  In addition, Islam took distributions from Pharma’s assets, for his own personal benefit and to the

  exclusion of Pharma’s co-owner, Mr. Imperio.

         36.        Plaintiffs claim that in 2018, “ABH discovered that Imperio opened credit cards

  without Plaintiffs’ knowledge and began to charge massive amounts on the cards for personal

  expenses,” yet this claim was false. Islam and Nature expressly acknowledged in writing a promise

  to make payments on those very credit cards, starting in September 2018, which they would not

  have done if those expenditures had, in fact, been unauthorized.

         37.        Contrary to Plaintiffs’ claims that Mr. Imperio made improper charges on his credit

  card, Plaintiffs were fully aware of the charges all along, and had agreed to pay them, as Mr.

  Imperio was owed millions of dollars in the form of distributions of profits from both Pharma

  ($50%) and Nature (30%) on roughly $50 million in sales.

         38.        In fact, it was precisely because neither Nature nor Pharma had paid him profits or

  compensation that were owed, that Mr. Imperio made personal charges on Pharma credit cards.

  Despite promising to pay the credit card bills and implement a new compensation plan, Nature

  never made a single payment.




                                                     6
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 23 of 42 PageID #: 765



         39.     Indeed, when Mr. Islam heard of the amount of the total charges (roughly

  $250,000), made by Mr. Imperio on the company credit cards, his reaction was of bemusement –

  “Is that all? I spend much more.”

         40.     Upon information and belief, Islam stole millions of dollars from Pharma, which

  belonged to his business partner, Mr. Imperio.

         41.     Upon information and belief, by the time that Mr. Imperio’s shares were supposed

  to be returned to him in October 2018, Pharma had few remaining assets.

         42.     Islam treated Pharma as his alter ego and personal piggy bank. He failed to hold

  meetings, keep corporate books, or adhere to any corporate formalities, caused Pharma to become

  undercapitalized, commingled company assets with Nature’s assets, seized complete control of the

  corporation, and used corporate funds for his personal benefit and Nature’s benefit.

         43.     When Mr. Imperio demanded that restitution be made for Islam’s brazen acts of

  theft and corporate looting, Islam stonewalled. Islam strung Mr. Imperio along, holding out the

  promise of restitution, but never agreeing to a resolution.

         44.     Mr. Imperio stayed on for a time, keeping his title as President of Pharma, in the

  hopes of reaching a negotiated resolution, as he was owed personally millions of dollars – not

  counting the value of the shares that Islam fraudulently stole.

         45.     Mr. Imperio, however, was also increasingly aware of customer complaints

  concerning the quality of the products manufactured by Nature.

         46.     During Mr. Imperio’s time with ABH Pharma, it became increasingly apparent that

  there were product quality concerns with ABH Nature’s dietary supplements. The following are

  examples of some of these concerns:




                                                   7
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 24 of 42 PageID #: 766



                    Capsules made with hygroscopic formulations would not properly

                     encapsulate during the initial run.

                    The production staff was instructed by Jahirul Islam to re-process the blend

                     with the addition of silica. This reprocess was not recorded in the batch

                     production record. Silica is not always listed as an ingredient in the master

                     manufacturing record or on the finished product label. The addition of silica

                     created an excessive overage for finished product yield. The excess product

                     yield was either discarded, reprocessed, or stored in an outdoor trailer.

                    ABH Nature manufactured at least four separate lots of supplements, using

                     KSM-66 Ashwagandha. According to the Website for KSM Ashwagandha,

                     the root of the Ashwagandha is soaked in milk. Formulations of products

                     and finished product labels do not include milk as an ingredient or an

                     allergen statement for the presence of milk. Before using the ingredient in

                     these products, ABH Nature was aware that KSM-66 Ashwagandha

                     contains milk. ABH Nature was also aware that the product was being

                     returned by customers due to allergic reactions.

                    ABH Nature was notified by one of their raw material suppliers for MCT

                     oil Powder-FC that the raw material they supplied may be contaminated

                     with a dairy allergen. To the best of Mr. Imperio’s knowledge, ABH Nature

                     took no action to address this.

                    On another occasion, a product sample tested positive for salmonella. ABH

                     ran four additional salmonella tests, which came out negative, but did not

                     report the positive test result to the FDA.


                                               8
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 25 of 42 PageID #: 767



                     An entire shipment of Awakened Alchemy ordered by CVS was rejected

                      after it failed CVS’s quality test. The batch had “passed” ABH Nature’s

                      internal test.

                     Towards the very end of Mr. Imperio’s relationship with Nature, he became

                      aware that Mr. Islam employed a tester who could manipulate results to get

                      anything to pass.

              The DOJ Letter

        47. In May 2019, Jahirul Islam told Mr. Imperio that the DOJ had sent him a letter and

           proposed permanent injunction by consent decree, and showed him a copy.

        48. The letter was alarming – Mr. Islam was terrified – but his daughter Sahina convinced

           him to sweep it under the rug, so to speak.

        49. The letter threatened legal action and the proposed consent decree would have required

           a recall of all products sold by ABH Nature going back to January 1, 2013.

        50. Mr. Imperio was concerned that Pharma was selling product that the FDA had

           determined should be recalled, and based on what he had come to learn in his time

           working with Nature, he could no longer sell Nature brand products in good

           conscience.

              The Non-Compete Agreements

        51. On or about September 7, and September 11, 2018, respectively, Islam induced Mr.

           Milano and Mr. Imperio to sign non-compete agreements.

        52. Given what Counterclaimants now know, Mr. Islam had recently tricked Mr. Imperio

           into allegedly transferring him all his shares in Pharma, yet Mr. Imperio believed at




                                                9
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 26 of 42 PageID #: 768



           the time that he signed his non-compete agreement and asked Mr. Milano to do the

           same, that he was going to get his shares back.

        53. Mr. Imperio believed that he was signing the non-compete agreement as an owner of

           Pharma, and not as a former owner, whose ownership interests had been swindled and

           company looted behind his back.

        54. Counterclaimants also now know that Nature was selling illegal products, and

           conducting a largely illegal business. Despite its protestations and unsubstantiated

           claims to the contrary, Nature was a repeat and unrepentant violator of FDA

           regulations. Nature hid these facts from Mr. Imperio and the rest of the staff at

           Pharma.

        55. Nature denied the existence of an FDA investigation, and claimed good relations with

           the FDA, as recently as the hearing on its motion for a TRO on October 18, 2019. Yet,

           on or about November 8, 2019, the DOJ sent Nature a second Letter and proposed

           Consent Decree, which has since been signed by Islam and filed with the United States

           District Court for the Eastern District of New York.

        56. Upon information and belief, after receiving the most recent DOJ letter, Nature laid

           off most of its employees, including all production staff, and all-but-one of its sales

           staff.

        57. As demonstrated above, Nature had unclean hands, and it was Nature’s own

           misconduct that precipitated the rupture with Mr. Imperio and Mr. Milano, and caused

           them to form a new company.




                                               10
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 27 of 42 PageID #: 769



         58. Additionally, Mr. Imperio and Mr. Milano were owners and employees of Pharma,

             respectively, at the time that they signed the non-compete agreement, and neither

             received any additional payment or benefit for doing so.

         59. Mr. Milano started working for Pharma in March 2016, and Mr. Milano joined Pharma

             on June 15, 2018. The non-competes were not signed until September 2018 – notably,

             one month before Mr. Imperio was supposed to get his shares back pursuant to the

             Second Agreement.

         60. Upon information and belief, Islam induced Mr. Imperio to sign the non-compete as a

             part of his scheme to steal Mr. Imperio’s shares in Pharma and to freeze him out of

             the company. Islam sought to box Mr. Imperio into a corner, so that after Islam denied

             the existence of the Second Agreement, Mr. Imperio could not simply leave, form a

             new company, and compete against him.

         61. Nature’s practices violate FDA regulations and could even be criminal. Nature should

             not be able to enforce a non-compete agreement against former owners and employees

             of Pharma – a sales and marketing company dedicated to the sale of Nature’s products

             – when Nature is under a Consent Decree prohibiting it from selling such products.

         62. For these reasons and others, Defendants seek a declaration that the non-compete

             agreements that Mr. Imperio and Mr. Milano signed are unenforceable.

  The FDA Investigation

         63. On September 4, 2019, two FDA investigators visited SMP Nutra’s facility to conduct

             an inspection. The following day, there were three.

         64. They spent roughly three weeks at SMP Nutra’s office, taking an inventory of

             everything that Nature had stashed in their warehouse.



                                                11
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 28 of 42 PageID #: 770



         65. It became evident that many of the products in SMP Nutra’s warehouse had been

               hidden there to keep the FDA from inspecting them during an inspection of ABH

               Nature’s facility in January 2019. ABH Nature had repeatedly denied to the FDA that

               it had another warehouse.

         66. The FDA investigators took photographs of every Nature product in SMP Nutra’s

               warehouse, and also took some samples for testing. Both at the start of and following

               the conclusion of the investigation, Counterclaimants were told not to release any

               Nature products from their facility. Counterclaimants have since been instructed to

               hold the products and materials for destruction by Nature, under FDA supervision.

         67. As stated above, upon information and belief, on November 8, 2019, the FDA served

               Nature with a second proposed Consent Decree, barring Nature from selling

               nutraceutical products, and ordering a recall of all ABH products going back to 2013.

         68. Following receipt of this more forceful demand, Nature laid of its production staff and

               most of its sales force. Nature signed the Consent Decree – which requires a recall of

               all products sold since January 1, 2013, and permanently enjoins Nature, Islam or

               related companies from, inter alia, manufacturing, selling, packaging nutraceutical

               products, unless or until they satisfy the FDA that they have met the terms of the

               Consent Decree. The Consent Decree was filed with the United States District Court

               for the Eastern District of New York on November 22, 2019.

  The Ongoing Defamation

         69.     Since Defendants left to operate SMP Nutra, Islam, Sahina Islam, Gaskowitz and

  Mercurio have engaged in an aggressive defamation campaign against Defendants.




                                                  12
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 29 of 42 PageID #: 771



           70.    Defendants have asked multiple times that Plaintiffs stop defaming them, to no

  avail.

           71.    Among other false claims, in August 2019, Plaintiffs blasted a link to the following

  notice to customers, by email, and posted the following notice on their Website:




           72.    That notice was never taken down, despite repeated requests that it be done, and it

  is still accessible by link.

           73.    Islam and Sahina Islam instructed Nature’s employees that the DOJ Letter and

  consent decree did not concern Nature’s products, and directed them to communicate the same to

  customers. They further directed employees and sales staff to tell customers that there was no

  ongoing FDA investigation, and that Defendants were “holding their products hostage.”

           74.    On November 4, 2019, Michael Mercurio emailed a customer the following notice:

                  Please note, we are a direct manufacture and include all testing (mico,
                  identity, heavy metals, potency) with our pricing, and place our clients
                  under our $5 million dollar liability policy as additionally insured. If you
                  were considering SMP for this order, they have no GMP Certificate, FDA
                  Registration, Insurance Policy, or manufacturing equipment. Not to
                  mention, was served a court order 2 weeks ago along with a cease and
                  desist, and had to appear in court where we submitted over 50+ pages of
                  further incriminating evidence against them. They already had to turn
                  over the stolen domain immediately, and will be getting issued the rest of
                  the judges verdicts in the very near future at the next appearance to be
                  completely transparent with you. If you wanted to hop on the phone with
                  our Lawyer about the matter for further clarification we have no problem
                  doing so for your comfort.
                  (emphasis added).



                                                   13
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 30 of 42 PageID #: 772



         75.     The underlined portions of Mr. Mercurio’s email are false, misleading and

  defame Defendants. Upon information and belief, Mr. Mercurio sent similar emails to

  numerous customers of SMP Nutra, with the intent to both defame SMP Nutra and also to

  interfere with SMP Nutra’s existing and prospective contracts with its customers, and

  induce the customers to breach.

         76.     On November 12, 2019, in response to a marketing email sent by SMP

  Nutra to its customers, Mr. Mercurio replied: “This is a spam email from a hacker. Please

  ignore.”

         77.      This email was false and defamatory, and was also intended to interfere

  with SMP Nutra’s existing and prospective contracts with its customers, and induce the

  customers to breach existing contracts.



                                 FIRST CAUSE OF ACTION
                                    [Breach of Contract]
                 (By Counterclaimant Imperio against Counterdefendant Islam)

         78.     Counterclaimant Imperio repeats and incorporates herein by reference

  each and every one of the allegations contained in paragraphs 1 through 77, with the

  same force and effect as if set forth in detail herein again.

         79.     Counterdefendants breached multiple agreements with Mr. Imperio.

         80.     Mr. Imperio was entitled to receive a distribution of 50% of Pharma’s

  profits, as a 50% owner of Pharma, and 30% of Nature’s profits, pursuant to a Letter of

  Understanding with Nature.

         81.     Despite over $50 million in sales, Mr. Imperio never received any

  distribution of profits from either Nature or Pharma.



                                                    14
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 31 of 42 PageID #: 773



          82.      Islam looted Pharma and took all profits of the company for his own

  benefit.

          83.      Islam entered into the Agreement and Second Agreement with Mr.

  Imperio.

          84.      Mr. Imperio entered into the Agreement and the Second Agreement in

  good faith, under the belief that the Agreement was necessary so that Nature could

  secure a loan.

          85.      Islam took illicit measures to conceal and deny the existence of the

  Second Agreement, instead of honoring its terms.

          86.      Despite acknowledging on September 4, 2019, that a copy of the Second

  Agreement exists, as referred to above, Islam has breached the Second Agreement and

  failed and refused to fulfil its terms.

          87.      As a result of the non-performance, Mr. Imperio’s shares were used to

  take control of Pharma, and loot its bank accounts. Islam used corporate funds for his

  own personal gain.

          88.      As a result of these breaches, Mr. Imperio suffered extensive economic

  harm in an amount to be determined at trial, but in no event less than $5,000,000.

                                  SECOND CAUSE OF ACTION
                                            [Fraud]
                   (By Counterclaimant Imperio against Counterdefendant Islam)

          89.      Counterclaimant Imperio repeats and incorporates herein by reference

  each and every one of the allegations contained in paragraphs 1 through 77, with the

  same force and effect as if set forth in detail herein again.




                                                    15
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 32 of 42 PageID #: 774



         90.     As stated above, Counterdefendant Islam induced Mr. Imperio to enter into the

  Agreement, under the guise that his shares in Pharma would be returned to him pursuant to the

  Second Agreement.

         91.     Islam, in fact, had no intention of returning Mr. Imperio’s shares to him.

         92.     Islam took possession of the Second Agreement “for bank purposes,” and then

  wrongfully denied its existence.

         93.     Mr. Imperio relied on Islam’s representations that his shares would be

  returned to him, pursuant to the Second Agreement. Acting on such reliance, Mr.

  Imperio signed the Agreement, which transferred his shares in Parma to Islam.

         94.     Once in control of Pharma, Islam looted the company, treating it as his

  and Nature’s personal piggy bank.

         95.     In furtherance of his fraud, after inducing Mr. Imperio to sign the

  Agreement, but before he was supposed to receive his shares back, Islam also induced

  Mr. Imperio and Mr. Milano to sign purported non-compete agreements.

         96.     Upon information and belief, Islam did this in an effort to prevent Mr.

  Imperio and Mr. Milano from competing against him once they learned of his fraud.

         97.     As a result of Islam’s fraud, Mr. Imperio suffered damages under law, in

  an amount to be determined at trial, but in no event less than $5,000,000, plus punitive

  damages.

                                THIRD CAUSE OF ACTION
                                        [Conversion]
                   (By Counterclaimant Imperio against Counterdefendants)




                                                  16
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 33 of 42 PageID #: 775



          98.     Counterclaimant Imperio repeats and incorporates herein by reference

  each and every one of the allegations contained in paragraphs 1 through 77, with the

  same force and effect as if set forth in detail herein again.

          99.     Mr. Imperio owned 50% of Pharma’s shares at the time that Islam

  embarked on his fraudulent scheme.

          100.    As 50% owner of Pharma’s shares, Mr. Imperio was also the owner of

  50% of Pharma’s assets, including, without limitation, revenues, profits, materials,

  intellectual property, domain names, Web site, and customer lists and other assets (the

  “Assets”).

          101.    Islam deprived Mr. Imperio of the use, enjoyment, and control of his

  Assets by exercising exclusive dominion and control over them.

          102.    Islam has refused repeated requests that Islam return to Mr. Imperio his

  shares and/or his share of the Assets.

          103.    As such, Mr. Imperio is entitled to damages under law, in an amount to

  be determined at trial, but in no event less than $5,000,000.

                               FOURTH CAUSE OF ACTION
                              [Common law Unfair Competition]
                     (By Counterclaimants against Counterdefendants)



          104.    Counterclaimants repeat and incorporate herein by reference each and

  every one of the allegations contained in paragraphs 1 through 77, with the same force

  and effect as if set forth in detail herein again.




                                                       17
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 34 of 42 PageID #: 776



         105.    As set forth above, Islam and Nature have repeatedly defamed and

  disparaged Counterclaimants, by email, on Nature’s Web site, and in emails and

  conversations with customers.

         106.    While under investigation by the FDA, Islam and Nature falsely denied

  the existence of such investigation to their own and Counterclaimants’ customers,

  accused Counterclaimants of fabricating the investigation, falsely accused them of

  hijacking Nature’s materials and products, told customers that Counterclaimants were

  unlicensed and lacked relevant certifications, and told customers that Counterclaimants

  were about to be shut down, among other misrepresentations.

         107.    Such unlawful interference with Counterclaimants’ business constitutes

  unfair competition.

         108.    As such, Counterclaimants are entitled to damages under law in an

  amount to be determined at trial, but in no event less than $1,000,000.


                              FIFTH CAUSE OF ACTION
                 [Declaratory Judgment (non-competes not enforceable)]
         (By Counterclaimants Imperio and Milano against Counterdefendants)


         109.    Counterclaimants Imperio and Milano repeat and incorporate herein by

  reference each and every one of the allegations contained in paragraphs 1 through 77,

  with the same force and effect as if set forth in detail herein again.

         110.    A justiciable controversy exists between Counterclaimants Milano and

  Imperio, on the one hand, and Counterdefendants, on the other, with regard to the non-

  compete agreements.




                                                    18
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 35 of 42 PageID #: 777



         111.    Mr. Imperio and Mr. Milano were fraudulently induced to sign the non-

  compete agreements by Counterdefendants.

         112.    The non-compete agreements are in the name of “ABH.” ABH is not a

  defined term in the non-compete agreements, and is not the name of a legal entity owned

  by Islam, or any other party.

         113.    Nature was not listed as a party to the non-compete agreements. As such,

  Nature lacks standing to enforce them.

         114.    Pharma was not listed as a party to the non-compete agreements. As

  such, Pharma lacks standing to enforce them.

         115.    At the time that Islam fraudulently induced Mr. Imperio and Mr. Milano

  to sign the non-compete agreements in September 2018, Nature was selling illegal

  products and conducting a largely illegal business in violation of numerous FDA

  regulations.

         116.    Nature had been investigated and warned by the FDA over its violations

  on at least several occasions dating back to 2012. Nature hid this fact from

  Counterclaimants.

         117.    Nor should Pharma – a company whose ownership interests were

  fraudulently stolen from Mr. Imperio by Islam – be able to enforce a non-compete

  agreement against its former owners and employees, when Islam and his companies have

  been repeatedly asked to stop selling adulterated, mislabeled and unapproved new drugs

  by the FDA.

         118.    Counterdefendants have now been “permanently restrained and enjoined”

  from “receiving, manufacturing, preparing, packing, repacking, labeling, holding, or



                                                  19
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 36 of 42 PageID #: 778



  distributing any articles of food (including but not limited to dietary supplements and

  their components,” unless or until Counterdefendants meet certain conditions prescribed

  by the Consent Decree.

         119.    The non-compete agreements were amended by Mr. Imperio, acting in his

  capacity as President of Pharma, to void the non-compete, non-solicitation, and non-

  disclosure terms.

         120.    The non-compete agreements are also overly broad in scope, and were

  not supported by any consideration at the time that they were signed.

         121.    Upon information and belief, Counterdefendants have laid off

  substantially all of their employees, are selling off equipment, and have placed their

  headquarters in Edgewood, NY, for lease.

         122.    In other words, Counterdefendants have ceased to conduct business.

         123.    For these reasons and others, Counterclaimants seek a declaration that the

  non-compete agreements are unenforceable.

                                 SIXTH CAUSE OF ACTION
                                   [breach of fiduciary duty]
                 (By Counterclaimant Imperio against Counterdefendant Islam)

         124.    Counterclaimant Imperio repeats and incorporates herein by reference

  each and every one of the allegations contained in paragraphs 1 through 77, with the

  same force and effect as if set forth in detail herein again.

         125.    Mr. Imperio and Mr. Islam were equal shareholders in Pharma, a

  relationship whereby there existed fiduciary obligations.

         126.    Counterdefendant Islam’s actions, as referenced above, display a

  complete disregard for even the most basic notions of “fiduciary duty.” Islam has lied,



                                                    20
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 37 of 42 PageID #: 779



  stolen, and induced Mr. Imperio into sham agreements, all in furtherance of a scheme to

  freeze out his business partner and usurp Mr. Imperio’s 50% ownership interests in a

  sales and marketing business that Mr. Imperio built almost entirely on his own.

         127.    Islam breached his fiduciary duty to Mr. Imperio long before he claims

  that Mr. Imperio breached his fiduciary duty to Islam. Indeed, any acts taken by Mr.

  Imperio that are alleged to be inconsistent with his fiduciary duty to Islam were taken

  after Islam failed to pay Mr. Imperio profits, fraudulently induced Mr. Imperio to sell

  50% of a $22 million/year business for $50, refused to acknowledge the existence of the

  Second Agreement, and froze him out of Mr. Imperio’s own company, while looting its

  assets for his own and his family’s personal gain. The $50 was never even paid, as it

  was not intended as a real transaction.

         128.    As a result of Counterdefendant’s actions herein, an accounting is

  necessary to calculate the adequacy of damages sustained by Mr. Imperio.

         129.    As a result, Mr. Imperio is entitled to damages in an amount to be

  determined at trial and his attorneys’ fees, as well as punitive damages for Mr. Islam’s

  willful misconduct.

                                  SEVENTH CAUES OF ACTION
                               [violation of BCL section 720(a)(1)(B)]
             (By Counterclaimant Imperio against Counterdefendant Islam)

         130.    Counterclaimant Imperio repeats and incorporates herein by reference

  each and every one of the allegations contained in paragraphs 1 through 77, with the

  same force and effect as if set forth in detail herein again.

         131.    Mr. Imperio and Islam were both shareholders of Pharma.




                                                    21
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 38 of 42 PageID #: 780



          125.    Starting at the company’s inception in March 2016, Mr. Imperio was the

  President of Pharma.

          126.    Upon fraudulently acquiring control of Mr. Imperio’s shares and

  Pharma’s bank accounts, Islam used Pharma’s bank account as his personal piggybank.

          127.    Islam spent Pharma’s funds lavishly on his own personal expenses, and

  on his children, paying them directly out of Pharma’s bank accounts for no-show jobs

  and compensation not related to employment by Pharma.

          128.    Islam even gave his son, Bejoy – who did not even work at Pharma or

  Nature – a Lamborghini. The sports car had originally been leased by Pharma for Mr.

  Imperio’s use, as the owner and President of Pharma.

          129.    Upon information and belief, Islam looted Pharma of millions of dollars

  in assets and profits, including using Pharma to pay Nature’s payroll and other business

  expenses.

          130.    As a direct result of Islam’s actions, Pharma’s funds were entirely wiped

  out, and Mr. Imperio suffered significant economic, emotional, and reputational harm.

          131.    As such, the unlawful conveyance of Pharma’s funds should be set aside,

  and the funds should be restored to Pharma’s accounts.

                                EIGHTH CAUSE OF ACTION
                       [Common Law Defamation and Trade Libel]
                     (By Counterclaimants against Counterdefendants)
          132.    Counterclaimants repeat and incorporate herein by reference each and

  every one of the allegations contained in paragraphs 1 through 77, with the same force

  and effect as if set forth in detail herein again.

          133.    Counterdefendants have intentionally made knowingly false statements of

  fact about counterclaimants to customers and other industry personnel.

                                                       22
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 39 of 42 PageID #: 781



          134.    The aforementioned statements were false when made and

  Counterdefendants knew or should have known the statements were false when made.

          135.    These statements were made maliciously and willfully, and were intended

  to cause harm to Counterclaimants’ personal and business reputation.

          136.    The statements were made with reckless disregard for their truth or falsity

  or with knowledge of their falsity and with wanton and willful disregard of the

  reputation and rights of Counterclaimants.

          137.    The aforementioned statements were made of and concerning

  Counterclaimants, and were so understood by those who read or heard

  Counterdefendant’s publication of them.

          138.    All of the false and defamatory statements were made without

  counterclaimants’ permission or authorization, nor any justifiable privilege, all of which

  is embarrassing, humiliating, harassing and distressing.

          139.    As a result of Counterdefendant’s past and continued wrongful acts,

  Counterclaimants have endured severe emotional distress and suffered damages in an

  amount to be proved at trial, including compensation for Counterclaimant’s time, effort

  and attorney’s fees.



                              NINTH CAUSE OF ACTION
              [Tortious Interference with Prospective Economic Advantage]
                     (By Counterclaimants against Counterdefendants)

          140.    Counterclaimants repeat and incorporate herein by reference each and

  every one of the allegations contained in paragraphs 1 through 77, with the same force

  and effect as if set forth in detail herein again.


                                                       23
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 40 of 42 PageID #: 782



         141.    Counterclaimants had economic relationships with numerous third party

  customers and prospective customers, which Counterclaimants developed through their

  own efforts.

         142.    Counterdefendants had knowledge of the existence of these relationships.

         143.    Upon information and belief, Counterdefendants intentionally disrupted

  such relationships by engaging in an aggressive defamation campaign against

  Counterclaimants.

         144.    The defamation campaign was intended to disrupt, and did disrupt, both

  existing and prospective contracts.

         145.    Counterdefendants intended to interfere with Counterclaimants’ existing

  and prospective contracts with their customers, and to induce the customers to breach

  existing contracts.

         146.    Counterdefendants, in fact, induced third parties to breach their contracts

  with Counterclaimants, and to not place new orders with Counterclaimants.

         147.    As a result of Counterdefendants’ actions, Counterclaimants suffered

  damages in the form of lost profits from sales and untold losses from the disruption of

  Counterclaimants’ professional and business relationships, in an amount to be proven at

  trial, but in no event less than $1,000,000.

                                        PRAYER FOR RELIEF

  WHEREFORE, Defendants pray that this Court enter a judgment as follows:

         1.      Dismissing the SCAC with prejudice, entering a judgment in favor of

  Defendants;




                                                  24
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 41 of 42 PageID #: 783



          2.      Awarding Defendants costs of suit incurred in defense of this action,

  including its reasonable attorneys’ fees;

          3.      Awarding judgment against Counterdefendant Islam, for actual and

  compensatory damages resulting from Plaintiff’s breach of contract, in an amount to be

  determined at trial, but no less than $5,000,000.00 (five million dollars), along with

  interests, costs and such other and further relief as justice requires.

          4.      Awarding judgment against Counterdefendant Islam for actual and

  compensatory damages resulting from Plaintiff’s illicit conversion, in an amount to be

  determined at trial, but no less than $5,000,000.00 (five million dollars), along with

  interests, costs and such other and further relief as justice requires.

          5.      Awarding judgment against Counterdefendants for unfair competition, for

  an amount to be determined at trial, but no less than $1,000,000.00 (one million dollars),

  along with interests, costs and such other and further relief as justice requires.

          6.      Awarding declaratory judgment against Counterdefendants, affirming that

  the non-compete agreements are unenforceable.

          7.      Awarding judgment against Counterdefendants for Breach of Fiduciary

  Duty, in an amount to be determined at trial, along with punitive damages for

  Counterdefendants’ willful misconduct.

          8.      Restoring funds unlawfully conveyed from Pharma’s bank accounts as a

  result of Islam’s misconduct

          9.      Awarding judgment against Plaintiffs resulting from Counterdefendants’

  defamation and trade libel, in an amount to be proven at trial.




                                                    25
Case 2:19-cv-05637-LDH-RLM Document 15 Filed 11/27/19 Page 42 of 42 PageID #: 784



          10.     Awarding judgment against Counterdefendants, in tortious interference

  with present and prospective economic advantage, for injunctive relief, compensatory,

  and punitive damages, in the amount of $1,000,000.00 (one million dollars), along with

  interests, costs and such further relief as justice requires.

          11.     For such further and other relief as the Court may deem just and proper.




          Dated: Brooklyn, New York
                 November 27, 2019
                                                  LEWIS & LIN, LLC

                                                  By: _/s/ Brett Lewis________

                                                  Brett E. Lewis, Esq. (BL-6812)
                                                  Justin Mercer, Esq. (JM-4514)
                                                  81 Prospect Street, Suite 8001
                                                  Brooklyn, NY 11201
                                                  Tel: (718) 243-9323
                                                  Fax: (718) 243-9326
                                                  Email: brett@iLawco.com
                                                          justin@iLawco.com

                                                  Counsel for Defendants / Counterclaimants




                                                     26
